       Case 7:08-cv-00207 Document 125 Filed on 03/31/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 31, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-00207
                                  §
1.71 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §

         ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
                     SUBSTITUTION OF COUNSEL

        Now before the Court is the Unopposed Motion for Substitution of Counsel filed by

Defendants Noelia Montalvo Munoz and Sylvia Montalvo Ramirez (“Defendants”). Dkt. No.

124.

        The Court finds that Defendants approved this substitution of counsel and that the

substitution is not sought for delay only and should be GRANTED.

        IT IS THEREFORE ORDERED that Mr. Paul Gaytan is discharged as attorney of record

for Defendants, Noelia Montalvo Munoz and Sylvia Montalvo Ramirez, and Mr. Efren Carlos

Olivares is hereby substituted as lead counsel of record for Defendants, Noelia Montalvo Munoz

and Sylvia Montalvo Ramirez.

        SO ORDERED this 31st day of March, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
